DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on June 22nd, 2021 does not comply with the requirements of 37 CFR 1.121(c) because the claims were not submitted with identifiers or markings.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on June 22nd, 2021 appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scheduling area, plurality of independent areas, delivery information acquisition apparatus, fifth area, sixth area and seventh area must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “normally” in claims 9, 10 and 11 is a relative term which renders the claims indefinite. The term “normally” is not defined by the claim, the specification does not provide a standard for 
Claim 20 recites “the first area, a scheduling area is located…” which renders the claim unclear. It is unclear if the scheduling area is synonymous with the first area, or if they are two separate areas. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-11, 13, 16-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galluzzo et al. (US 2015/0332213).
Regarding claim 1, Galluzzo et al. (US 2015/0332213) teaches an item sorting system (Paragraph 0014 lines 5-14), comprising: 
a supply end (Paragraph 0066 lines 2-5), which is configured to provide at least one to-be-sorted item (Paragraph 0066 line 3 “object pieces”), wherein the supply end forms a first area (Fig. 3 #330 “robot work zone”); 
at least one moving transport apparatus (Fig. 3 #100 “manipulator robots”), which is configured to receive the to-be-sorted item and deliver the received to-be-sorted item (Paragraph 0066 lines 5-7), wherein the moving transport apparatus transports the item within a second area (Fig. 3 #360 “transfer area”); and 
at least one item receiving apparatus (Paragraph 0066 lines 8-10), which is configured to receive in a third area (Fig. 3 #320 “conveyor”) the to-be-sorted item delivered by the moving transport apparatus (Paragraph 0067 lines 5-12), wherein a bottom of the item moving transport apparatus (Fig. 4 base of #100 “manipulator robots”) and a bottom of the item receiving apparatus (Fig. 3 #320 
Regarding claim 2, Galluzzo et al. (US 2015/0332213) teaches an item sorting system wherein a bottom of the supply end (Fig. 4 floor of #310 “shelving”) and a bottom of the moving transport apparatus (Fig. 4 base of #100 “manipulator robots”) are on a same plane (Fig. 4 shows bottom of #310 and #100 in same plane). 
Regarding claim 3, Galluzzo et al. (US 2015/0332213) teaches an item sorting system wherein the moving transport apparatus (Fig. 3 #100 “manipulator robots”) operates on the ground (Fig. 4 base of #100 on floor), and the item receiving apparatus (Fig. 3 #320 “conveyor”) is configured on the ground (Fig. 3 #320 “conveyor” would be supported by floor, see floor plan view of logistics facility). 
Regarding claim 7, Galluzzo et al. (US 2015/0332213) teaches an item sorting system comprising: 
a delivery information acquisition apparatus (Fig. 1A #110 “sensors”, Fig. 2 #218 “onboard computer processor”), which is configured to acquire item information of the to-be-sorted item provided by the supply end (Paragraph 0074 lines 1-12), wherein the item information comprises destination information of the to-be-sorted item (Paragraph 0074 lines 9-12). 
Regarding claim 8, Galluzzo et al. (US 2015/0332213) teaches an item sorting system comprising: 
control system (Fig. 2 #200 “central server”), which respectively communicates with the delivery information acquisition apparatus (Fig. 1A #110 “sensors”, Fig. 2 #218 “onboard computer processor”) and the moving transport apparatus (Fig. 3 #100 “manipulator robots”). 
Regarding claim 9, Galluzzo et al. (US 2015/0332213) teaches an item sorting system wherein, 
when the delivery information acquisition apparatus (Fig. 1A #110 “sensors”, Fig. 2 #218 “onboard computer processor”) is incapable of reading the item information normally (Paragraph 0053 lines 6-12), the control system (Fig. 2 #200 “central server”) controls the moving transport apparatus to deliver an item corresponding to the item information failing to be read normally to a specified position (Paragraph 0053 lines 12-14). 
Regarding claim 10, Galluzzo et al. (US 2015/0332213) teaches an item sorting system wherein, 
when the delivery information acquisition apparatus (Fig. 1A #110 “sensors”, Fig. 2 #218 “onboard computer processor”) is incapable of reading the item information normally (Paragraph 0053 lines 6-12), the control system (Fig. 2 #200 “central server”) controls the supply end (Fig. 3 #330 “robot work zone”) to retrieve an item corresponding to the item information failing to be read normally (Paragraph 0071 lines 7-18). 
Regarding claim 11, Galluzzo et al. (US 2015/0332213) teaches an item sorting system wherein, 
when the delivery information acquisition apparatus (Fig. 1A #110 “sensors”, Fig. 2 #218 “onboard computer processor”) is incapable of reading the item information normally (Paragraph 0053 lines 6-12), the control system (Fig. 2 #200 “central server”) controls the delivery information acquisition apparatus to prompt information (Paragraph 0052 lines 1-8). 
Regarding claim 13, Galluzzo et al. (US 2015/0332213) teaches an item sorting system wherein, 
the control system (Fig. 2 #200 “central server”) acquires a number of the at least one to-be-sorted item provided by the supply end (Paragraph 0072 lines 1-8), and determines a number of the at least one moving transport apparatus (Paragraph 0072 lines 9-13) required by the supply end based on the number of the at least one to-be-sorted item (Paragraph 0072 lines 13-18). 
Regarding claim 16, Galluzzo et al. (US 2015/0332213) teaches an item sorting system wherein, 

Regarding claim 17, Galluzzo et al. (US 2015/0332213) teaches an item sorting system wherein, 
the moving transport apparatus (Fig. 3 #100 “manipulator robots”) is capable of identifying automatically delivery information of the to-be-sorted item (Paragraph 0074 lines 1-9), and delivering a to-be-sorted item allocated to the moving transport apparatus to the corresponding item receiving apparatus (Fig. 3 #320 “conveyor”) based on the delivery information (Paragraph 0074 lines 9-12). 
Regarding claim 20, Galluzzo et al. (US 2015/0332213) teaches an item sorting method (Paragraph 0014 lines 5-14) comprising: 
distributing, by a supply end (Paragraph 0066 lines 2-5) located in a first area (Fig. 3 #330 “robot work zone”), at least one to-be-sorted item (Paragraph 0066 line 3 “object pieces”) to a moving transport apparatus (Fig. 3 #100 “manipulator robots”); 
receiving, by a moving transport apparatus (Fig. 3 #100 “manipulator robots”), the to-be-sorted item from the supply end, delivering the received to-be-sorted item through a specific transport path (Paragraph 0066 lines 5-7), wherein the moving transport apparatus transports the to-be-sorted item within a second area (Fig. 3 #360 “transfer area”); and 
receiving, by an item receiving apparatus (Paragraph 0066 lines 8-10), in a third area (Fig. 3 #320 “conveyor”) the to-be-sorted item delivered by the moving transport apparatus (Paragraph 0067 lines 5-12), wherein a bottom of the item receiving apparatus and a bottom of the moving transport apparatus are on a same plane (Fig. 3 see flor plan view of logistics facility), the first area, a scheduling area (Fig. 7 #720 “pack and ship area”) is located between the second area (Fig. 7 #710 “storage area”, same as #360 “transfer area” in Fig. 3) and the third area  (Fig. 7 #795 “conveyance means”, same as #320 
Regarding claim 21, Galluzzo et al. (US 2015/0332213) teaches an item sorting system (Paragraph 0014 lines 5-14) wherein the moving transport apparatus operates on the ground (Fig. 4 base of #100 “manipulator robots” on ground), and the item receiving apparatus is configured on the ground (Fig. 3 #320 “conveyor” would be supported by ground, see floor plan view of logistics facility). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Galluzzo et al. (US 2015/0332213).
Regarding claim 4, Galluzzo et al. (US 2015/0332213) lacks teaching an item sorting system wherein the second area (Fig. 3 #360 “transfer area”) is an annular area, and the first area (Fig. 3 #330 “robot work zone”) is located in an inner annular area of the second area. Galluzzo et al. does however state that the third area (Fig. 3 #320 “conveyor”) may be an annular area (Paragraph 0068 lines 11-12), and the second area (Fig. 3 #360 “transfer area”) may be adjacent to the third area (Paragraph 0068 lines 8-12), implying that the second area may be an annular area as well. Galluzzo et al. states that that configuration is advantageous as it requires less manual work to be done to transfer objects (Paragraph 0068 lines 13-15). Further, Galluzzo et al. also states that the automated robotic system may be used in an existing facility or warehouse, regardless of the layout (Paragraph 0013 lines 9-13). 

Regarding claim 5, Galluzzo et al. (US 2015/0332213) teaches an item sorting system wherein, the third area (Fig. 3 #320 “conveyor”) is an annular area (Paragraph 0068 lines 11-12), and the second area (Fig. 3 #360 “transfer area”) is located in an inner annular area (Paragraph 0068 lines 8-12) of the third area. 
Regarding claim 6, Galluzzo et al. (US 2015/0332213) teaches an item sorting system wherein the third area (Fig. 3 #320 “conveyor”) comprises a plurality of independent areas (Paragraph 0067 lines 11-12 “another platform”), and the plurality of independent areas are arranged in order and dispersedly at an edge of an outer annular area (Paragraph 0068 lines 9-10 “adjacent to transfer area”) of the second area (Fig. 3 #360 “transfer area”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.K.D./Examiner, Art Unit 3653                                      

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653